[Cite as Walter v. State, 2013-Ohio-3621.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100089


                                  TERRANCE WALTER
                                                          RELATOR

                                                    vs.

                                       STATE OF OHIO
                                                          RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Procedendo
                                             Motion No. 467069
                                             Order No. 466530



        RELEASE DATE: August 16, 2013
FOR RELATOR

Terrance J. Walter, pro se
Inmate #531-346
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, OH 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

        {¶1} Terrance Walter, relator, has petitioned this court to issue a writ of

procedendo to compel the trial court to rule on his Civ.R. 60(B) motion filed in Walter v.

State, Cuyahoga C.P. No. CR-485250-A. Respondent has filed a motion for summary

judgment. For the reasons that follow, we grant respondent’s motion for summary

judgment and deny relator’s writ of procedendo because it is procedurally defective and

moot.

        {¶2} In State ex rel. Simms v. Sutula, 81 Ohio St.3d 110, 111, 689 N.E.2d 564

(1988), the Supreme Court of Ohio affirmed the appellate court’s dismissal of a writ

action by holding:   “original actions for extraordinary relief, e.g., a writ of procedendo,

must be commenced by filing a complaint or petition rather than a motion”; see also State

ex rel. Foster v. Buchanan, 8th Dist. Cuyahoga No. 85962, 2006-Ohio-2061 (dismissing

relator’s motion for a writ of mandamus as procedurally defective).

        {¶3} Relator did not properly designate the original action by using the name of

the state on the relation of the person applying, and he did not include the address of the

parties as required by Civ.R. 10(A).    The failure to caption an original action properly

constitutes sufficient grounds for dismissing the complaint. Rust v. Lucas Cty. Bd. of

Elections, 108 Ohio St.3d 139, 2005-Ohio-5795, 841 N.E.2d 766; Barry v. Galvin, 8th

Dist. Cuyahoga No. 85990, 2005-Ohio-2324, ¶ 2, citing Allen v. Court of Common Pleas

of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962).
       {¶4} Relator has further failed to comply with Loc.App.R. 45(B)(1)(a) and R.C.

2969.25 by failing to file a verified complaint with an affidavit in support and an affidavit

detailing his prior civil filings. The Supreme Court has held, “The requirements of R.C.

2969.25 are mandatory, and failure to comply with them subjects an inmate’s action to

dismissal.”   State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, 788

N.E.2d 634, ¶ 5. Noncompliance with R.C. 2969.25 warrants dismissal. State ex rel.

Graham v. Niemeyer, 106 Ohio St.3d 466, 466-467, 2005-Ohio-5522, 835 N.E.2d 1250.

It is well settled that a relator’s failure to comply with R.C. 2969.25 warrants the

dismissal of the complaint for a writ of procedendo. State ex rel. Zanders v. Ohio

Parole Bd., 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594; State ex rel. Alford v.

Winters, 80 Ohio St.3d 285, 1997-Ohio-117, 685 N.E.2d 1242; State ex rel. Davis v.

Gaul, 8th Dist. Cuyahoga No. 87884, 2006-Ohio-2299, ¶ 2 (“Davis’s failure to comply

with R.C. 2969.25 warrants the dismissal of the complaint for a writ of procedendo.”).

       {¶5} Relator also failed to name a proper respondent. He has named the state of

Ohio that has no duty or authority to rule on relator’s motion. State ex rel. Becker v.

Eastlake, 93 Ohio St.3d 502, 506, 756 N.E.2d 1228 (2001); see also Thompson v. State,

8th Dist. Cuyahoga No. 99265, 2013-Ohio-1907, ¶ 10;            State v. Lindsay, 5th Dist.

Richland No. 13-CA-8, 2013-Ohio-2972, ¶ 6.

       {¶6} Finally, attached to respondent’s motion for summary judgment is a copy of

the court’s entry journalized on July 26, 2013, which demonstrates that a ruling has been

rendered with regard to relator’s motion for relief from judgment filed June 6, 2011, and
his motion to remove court costs and fines filed July 14, 2011. “The writ of procedendo is

merely an order from a court of superior jurisdiction to one of inferior jurisdiction to

proceed to judgment.” State ex rel. Huffman v. Ambrose, 8th Dist. Cuyahoga No. 95546,

2010-Ohio-5376, ¶ 5, citing Yee v. Erie Cty. Sheriff’s Dept., 51 Ohio St.3d 43, 553

N.E.2d 1354 (1990).      Because the trial court has proceeded to judgment on relator’s

motion, the writ is moot. Id. at ¶ 6.

       {¶7} Accordingly, we grant respondent’s motion for summary judgment and

deny relator’s writ of procedendo.      Relator to pay costs. The court directs the clerk of

court to serve all parties with notice of this judgment and its date of entry upon the

journal as required by Civ.R. 58(B).

       {¶8} Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR